Case 3:20-cv-00201-JMM Document 1 Filed 02/05/20 Page 1 of 10

IN THE US DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

 

MARYAM TILLMAN-AHMED and
ALI AHMED, w/h :
98 Howard Drive : CIVIL ACTION — LAW
Hamden, CT 06514, : No.
Plaintiffs, :
Vs.

GREAT WOLF LODGE OF THE POCONOS, LLC:
individually and d/b/a :
GREAT WOLF LODGE and

GREAT WOLF WATER PARK

c/o COGENCY GLOBAL INC.

600 N. 2"4 Street

Harrisburg, PA 17101,

and

GREAT WOLF RESORTS HOLDINGS, INC.
individually and d/b/a

GREAT WOLF LODGE and

GREAT WOLF WATER PARK

c/o COGENCY GLOBAL INC.

600 N. 2"4 Street

Harrisburg, PA 17101

and

GREAT WOLF SERVICES, LLC
individually and d/b/a
GREAT WOLF LODGE and
GREAT WOLF WATER PARK
c/o COGENCY GLOBAL INC.
600 N. 2"4 Street
Harrisburg, PA 17101,
Defendants.

Civil Action Complaint
1, Plaintiff, Maryam Tillman-Ahmed (hereinafter “Plaintiff’), is an adult individual

who resides at the above referenced address, At all times relevant to this action, Plaintiff is and

continues to be a resident of the State of New York.
Case 3:20-cv-00201-JMM Document 1 Filed 02/05/20 Page 2 of 10

2. Plaintiff, Ali Ahmed, (hereinafter “Plaintiff Husband”), is an adult individual who
resides at the above referenced address. At all times relevant to this action, Plaintiff Husband is
and continues to be a resident of the State of New York.

3. At all relevant times, Plaintiff, Maryam Tillman-Ahmed and Plaintiff, Ali
Ahmed were and continue to be legally married.

4, Defendant, Great Wolf Lodge of the Poconos, LLC., individually and d/b/a Great
Wolf Lodge and or Great Wolf Lodge Water Park (hereinafter “Defendant Great Wolf”) is a
Delaware limited liability company, with a registered agent at the above referenced address located
in Dauphin County, Pennsylvania.

5. Defendant, Great Wolf Resorts Holdings, Inc., individually and d/b/a Great Wolf
Lodge and or Great Wolf Lodge Water Park (hereinafter “Defendant Great Wolf”) is a Delaware
corporation, with a registered agent at the above referenced address located in Dauphin County,
Pennsylvania.

6. Defendant, Great Wolf Services, LLC., individually and d/b/a Great Wolf Lodge
and or Great Wolf Lodge Water Park (hereinafter “Defendant Great Wolf”) is a Delaware limited
liability company, with a registered agent at the above referenced address located in Dauphin
County, Pennsylvania.

7. Neither of the Plaintiffs is from the same state as any of the Defendants and the
value of the matter in controversy exceeds, exclusive of interest and costs, the sum specified by 28
U.S.C. § 1332. Therefore, this Court has jurisdiction of this action pursuant to complete diversity
of citizenship among the parties under 28 U.S.C. § 1332.

8. At all times material hereto, Defendants, individually, jointly and/or severally

engaged in the amusement park, water park and entertainment business.
Case 3:20-cv-00201-JMM Document 1 Filed 02/05/20 Page 3 of 10

9. Upon information and belief, at all material times hereto, Defendants, individually,
jointly and/or severally, directly and/or by and through their respective agents, ostensible agents,
servants, borrowed servants, workmen, employees and/or subcontractors, acting within the scope
and authority of their relationships with Defendants, owned, possessed, managed, constructed,
designed, maintained, operated and/or controlled the property known as Great Wolf Lodge and
Great Wolf Water Park, located at 1 Great Wolf Lodge Drive, Scotrun, Monroe County,
Pennsylvania, (hereinafter, referred to as the “Great Wolf Water Park”), including its water slides,
rides and attractions.

10. Upon information and belief, at all material times hereto, Defendants, individually,
jointly and/or severally, directly and/or by and through their respective agents, ostensible agents,
servants, borrowed servants, workmen, employees and/or subcontractors, acting within the scope
and authority of their relationships with Defendants, acted and/or failed to act in the ownership,
possession, management, construction, design, maintenance, operation and/or control of Great
Wolf Water Park, including its water slides, rides and attractions.

11. Onor about May 8, 2018, in the late morning or early afternoon, Plaintiff lawfully
entered Great Wolf Water Park after paying the fee, for purposes associated with Defendants’
water park and amusement business.

12. At all times material hereto, Plaintiff was a business invitee of Defendants, and as
such was owed the highest duty of care by Defendants.

13. At the same time and date as described above, Plaintiff chose to ride one of

Defendants’ water slides.
Case 3:20-cv-00201-JMM Document1 Filed 02/05/20 Page 4 of 10

14. Upon information and belief, individuals sliding down the aforesaid slide would
travel at a high rate of speed as they slid down the slide and land in a pool located at the bottom of
the slide.

15.  Atall times relevant, this attraction was operated, monitored and/or supervised by
two or more attendants who were Defendants’ agents, servants and/or employees, acting within
the course, scope, and authority of his employment, agency and/or service: one located at the top
of the slide and one located at the bottom of the slide.

16. Upon information and belief, the responsibility of the aforesaid attendants was to
ensure the safety of business patrons who were using the slide, specifically, by limiting the number
of riders on the slide at one time and by ensuring there was safe timing and spacing between riders
on the slide.

17. At the same time and date as described above, Plaintiff climbed to the top of the
slide and waited until a ride attendant instructed her that it was safe to go down the slide, at which
time.

18. At the same time and date as described above, upon being instructed by the
attendant at the top of the slide that it was safe to proceed, Plaintiff sat properly on the slide, and
slid down using all due care and caution for her own safety.

19. At the same time and date as described above, immediately upon reaching the
bottom of the slide, Plaintiff was suddenly and forcefully stuck, without warning by the another
rider who had been allowed to slide down the slide by one or more of the rider attendants.

20. Upon being struck, Plaintiff was thrust forward with tremendous force and

propelled into the solid, hard wall of the pool.
Case 3:20-cv-00201-JMM Document 1 Filed 02/05/20 Page 5 of 10

21. Asadirect and proximate result of the speed and force of these impacts, Plaintiff
suffered severe, permanent, and debilitating personal injuries.

22. Upon information and belief, the slide attendants had negligently and carelessly
instructed, directed, permitted and/or otherwise allowed another rider to go down the slide without
before Plaintiff had completed her ride and was a safe distance from the slide.

23. | Upon information and belief, the slide attendants had negligently and carelessly
failed to ensure there was a safe amount of time and space between Plaintiff and the rider that had
descended immediately after Plaintiff.

24. Plaintiff's injuries were directly and proximately caused by the negligence and
carelessness of Defendants, directly and/or by and through its agents, ostensible agents, servants,
borrowed servants, workmen, employees and/or subcontractors, acting in the course and scope of
such authority, as set forth more fully herein.

25. Plaintiff in no way or manner contributed to her resulting injuries.

26. | Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff has suffered and may in the future continue to suffer debilitating bodily injuries, severe
pain, anxiety, depression, emotional and mental distress, humiliation, embarrassment, and/or loss
of pleasures and enjoyment of life, and serious impairment of one or more bodily functions.

27. | Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff has undergone and may in the future undergo various reasonable and necessary medical
treatments.

28. Asa direct and proximate result of the negligence and carelessness of Defendants,

Plaintiff has been and/or may in the future be required to spend money for medical treatment in an
Case 3:20-cv-00201-JMM Document1 Filed 02/05/20 Page 6 of 10

effort to treat and cure her of the injuries she sustained, to Plaintiff's ongoing detriment and
financial loss.

29.  Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff has been and may in the future be hindered and/or prevented from attending to and/or
fully performing her usual and customary duties, hobbies and/or avocations, to her ongoing
detriment and loss.

30. | Asadirect and proximate result of the negligence and carelessness of Defendants,
Plaintiff has been prevented and may in the future may be prevented from being gainfully
employed, resulting in a loss of earning and/or an impairment of her earning capacity, to her
ongoing detriment and loss.

Count I - Negligence
Maryam Tillman-Ahmed vy. All Defendants

31. Plaintiff incorporates herein, by reference, the averments in the preceding
paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.

32. The individual, joint and/or several negligence and carelessness of the Defendants,
directly and/or by and through their agents, ostensible agents, servants, borrowed servants,
workmen, employees and/or subcontractors, acting within the course and scope of such
relationship, included:

a. Operating Defendants’ water slide without due regard for the rights, safety,
wellbeing, and position of its business invitees, including Plaintiff, specifically by
failing to pace and monitor the guests sliding down the subject slide;

b. Failing to provide, install and/or adopt adequate safety devices, components,

protocols, and/or precautions to reasonably protect and safeguard the wellbeing of
users of the Defendants’ attraction such as Plaintiff under the aforesaid

circumstances;

c. Failing to limit the number of guests riding the subject slide so as to prevent one
guest from striking another;
Case 3:20-cv-00201-JMM Document 1 Filed 02/05/20 Page 7 of 10

d. Failing to monitor and control the number of and space between guests allowed
on the slide at one time;

e. Failing to properly instruct, train and/or supervise its agents, servants and/or
employees with respect to the proper and safe operation of the attraction in which
Plaintiff was injured under the aforesaid circumstances;

f. Entrusting the operation of the aforesaid slide to agents, servants and/or
employees, when said agents, servants and/or employees were unfit to and
incapable of operating said attractions and slides with due regard for the rights,
safety, wellbeing and position of business invitees in Plaintiffs position;

g. Hiring, employing or otherwise authorizing agents, servants and/or employees to
operate Defendants’ water park slide attraction under the aforesaid circumstances
despite such employees’ inexperience, inability and/or incompetence to carefully
and safely to do so;

h. Failing to adequately or properly warn Plaintiff and/or other adults as to the risks
they faced by sliding down the slide without proper supervision exercised or
control rendered by Defendants’ agents, servants or employees;

i. Failing to take reasonable precautions to prevent the aforesaid agents, servants
and/or employees from operating a water slide attraction under the aforesaid
circumstances, at a time when they were incapable of operating such attraction
safely and with due and proper care for business invitees, including Plaintiff; and

j. Failing to train Defendants’ staff in the proper and safe timing between riders of
the aforesaid slide.

WHEREFORE, Plaintiff Maryam Tillman-Ahmed, demands judgment in her favor and
individually, jointly and/or severally against Defendants, in an amount in excess of Seventy-Five
Thousand Dollars ($75,000.00), exclusive of interest and costs and with such further relief as this

Court may deem appropriate.

Count II -Loss of Consortium
Ali Ahmed v. All Defendants

34. Plaintiff Husband incorporates herein, by reference, the averments in the preceding

paragraphs, as well as all subsequent paragraphs as though the same were fully set forth herein.
Case 3:20-cv-00201-JMM Document 1 Filed 02/05/20 Page 8 of 10

35. Asa direct and proximate result of the individual, joint and/or several negligence
and carelessness of the Defendants, and Plaintiff's resulting injuries, Plaintiff Husband suffered and
may in the future suffer the loss of aid, assistance, and comfort of his wife.

36. As a direct and proximate result of the individual, joint and/or several negligence
and carelessness of Defendants, and Plaintiff's resulting injuries, Plaintiff Husband has expended
and may in the future expend specific time, care and/or treatment to his wife.

WHEREFORE, Plaintiff, Ali Ahmed, demands judgment in his favor and
individually, jointly and/or severally against Defendants , in an amount in excess of Seventy-
Five Thousand Dollars ($75,000.00), exclusive of interest and costs and with such further relief

as this Court may deem appropriate.

OSTROFF LAW, PC

 

Attorneys for Plaintiffs
Botond Gods beso
Date:_4 |30f20z0 By:
Richard A. Godshall, Esquire

518 E. Township Line Road, Suite 100
Blue Bell, PA 19422
610-279-7000
Case 3:20-cv-00201-JMM Document1 Filed 02/05/20 Page 9 of 10

Verification

The undersigned, plaintiff in this action, verify that the within pleading is based upon
information furnished to counsel, which has been gathered by counsel in the preparation of this
lawsuit. The language of the attached pleading is that of counsel and not of signor. Signor
verifies that the within pleading, as prepared by counsel, is true and correct to the best of signor’s
knowledge, information and belief. To the extent that the contents of the within pleading are that
of counsel, signors have relied upon counsel in taking said verification.

This verification is made subject to the penalties of 18 Pa.C.S.A. Section 4904 relating to

unsworn falsification to authorities.

Me. eG

Maryam Tillman-Ahmed
Plaintiff
Case 3:20-cv-00201-JMM Document1 Filed 02/05/20 Page 10 of 10

Verification

The undersigned, plaintiff in this action, verify that the within pleading is based upon
information furnished to counsel, which has been gathered by counsel in the preparation of this
lawsuit. The language of the attached pleading is that of counsel and not of signor. Signor
verifies that the within pleading, as prepared by counsel, is true and correct to the best of signor’s
knowledge, information and belief. To the extent that the contents of the within pleading are that
of counsel, signors have relied upon counsel in taking said verification.

This verification is made subject to the penalties of 18 Pa.C.S.A. Section 4904 relating to

unsworn falsification to authorities.

Aull

Ali Ahmed
Plaintiff
